Case: 12-15874    Date Filed: 11/12/2013   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-15874
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:92-cr-01025-MP-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

TURNER BAKER,


                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                              (November 12, 2013)

Before PRYOR, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      Turner Baker appeals the revocation of his supervised release and his

sentence of 33 months of imprisonment. See 18 U.S.C. § 3583(e)(3). Baker
               Case: 12-15874      Date Filed: 11/12/2013     Page: 2 of 4


argues that the evidence was insufficient to establish that he violated the conditions

of his supervised release by possessing with intent to distribute marijuana,

possessing drug paraphernalia, and fleeing or eluding law enforcement. Baker also

challenges the procedural reasonableness of his sentence. We affirm.

      The record supports the decision of the district court to revoke Baker’s

supervised release. Officer Tony Lipski of the Gainesville Police Department

testified that he activated his siren to alert Baker to stop for a traffic offense, but

Baker fled from the officer, weaved through travel and bicycle lanes, and drove

into oncoming traffic at varying speeds. Lipski observed Baker making “quick

furtive movements with his arm . . . in a scooping motion” while he was driving.

Baker told Lipski that possessing marijuana was a “trivial violation” before

officers discovered in the passenger seat of Baker’s vehicle a backpack containing

nine plastic bags of marijuana and approximately $50 in cash. Lipski testified that,

in his experience, the packaging of the marijuana and its close proximity to the

cash suggested that the drugs were intended for distribution. The district court was

entitled to discredit Baker’s testimony that he was confused and disoriented when

he committed the traffic offenses, that the backpack belonged to his girlfriend,

Donna Arnold, and that he was unaware of the marijuana in the backpack. And the

district court was entitled to treat Baker’s testimony as substantive evidence of his

guilt. See United States v. Ellisor, 522 F.3d 1255, 1272 (11th Cir. 2008). Baker


                                            2
               Case: 12-15874     Date Filed: 11/12/2013    Page: 3 of 4


elicited testimony from an investigator and his probation officer that Arnold later

claimed the marijuana, but the investigator also testified that Arnold stated that she

had told Baker about the marijuana. The district court found that “the evidence

and all inferences that can be drawn from it” proved that Baker had “12 grams or

nine baggies” of marijuana “that he did in fact possess . . . with intent to distribute”

and that the video “substantiate[d] the testimony of Officer Lipski” about

“eluding.” The record supports the finding that the government proved by a

preponderance of the evidence that Baker possessed marijuana with the intent to

distribute, possessed drug paraphernalia, and fled from a police officer. See United

States v. Robinson, 893 F.2d 1244, 1245 (11th Cir. 1990).

      Baker’s sentence is reasonable. The district court correctly calculated

Baker’s advisory guideline ranges, “consider[ed] all of the factors set forth in the

guidelines,” see 18 U.S.C. § 3553(a), and imposed sentences at the low end of the

guideline ranges. The district court revoked Baker’s three terms of supervised

release for assault with a dangerous weapon during a bank robbery, id. § 2113(a),

(d), using a firearm during a crime of violence, id. § 924(c), and possessing a

firearm as a convicted felon, id. § 922(g). As an armed career criminal, Baker

faced a maximum sentence of life imprisonment for possessing a firearm, id.

§ 924(e)(1), a Class A felony, id. § 3559(a)(1), for which he faced a longer

sentence upon revocation of his supervised release. Baker’s most serious violation


                                           3
              Case: 12-15874     Date Filed: 11/12/2013   Page: 4 of 4


of his supervised release, possessing with intent to distribute marijuana, was a

Grade A violation, see U.S.S.G. § 7B1.1(a)(1); Fla. Stat. § 775.084(4)(C)(1)(d),

and his advisory guideline range was 24 to 30 months of imprisonment for assault

and using a firearm and 37 to 46 months of imprisonment for possessing a firearm.

See U.S.S.G. § 7B1.4(a). The district court advised Baker of the sentencing ranges

for a Grade A violation and that he faced a maximum statutory penalty of five

years of imprisonment for each of his three violations of supervised release, which

also was consistent with being sentenced for a Grade A violation, see 18 U.S.C.

§ 3583(e)(3). In response to Baker’s request to reduce his sentence for time served

in state custody, the district court varied below the guideline ranges and sentenced

Baker to concurrent terms of 20 months for assault, 20 months for using a firearm,

and 33 months for possessing a firearm. The district court did not abuse its

discretion.

      We AFFIRM the revocation of Baker’s supervised release and his sentence.




                                          4